             Case 1:18-cv-02539 Document 1 Filed 11/02/18 Page 1 of 7



 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

BARBARA WALLACE              *
71 Richard Avenue            *
Severn, Maryland 21114       *
                             *
BAHRI LYNN WALLACE           *
71 Richard Avenue            *
Severn, Maryland 21114       *
                             *
       Plaintiffs            *
                             *
               v.            *  Case No.: 1:18-cv-2539
                             *
COSTCO WHOLESALE CORPORATION *
999 Lake Drive               *
Issaquah, Washington 98027   *
                             *
       Defendant             *
****************************************************

                                          COMPLAINT

Count One – Racial Discrimination in Contract – 42 U.S.C. Sec. 1981

       1.      Plaintiffs, who are married to one another, are residents of Anne Arundel County,

Maryland.

       2.      Defendant Costco Wholesale Corporation (hereafter “Costco”) is incorporated in

the State of Washington, where it also maintains its principal place of business. It owns and

operates two stores in the District of Columbia.

       3.      Subject matter jurisdiction of this Court is founded under 28 U.S.C. Sec. 1331

(federal question) and Sec. 1332 (diversity of citizenship).

       4.      Costco is a large commercial merchant that owns and operates numerous

warehouse club stores throughout the United States. It offers memberships to the public that

allow members to shop and purchase a wide array of goods and services in exchange for a

membership fee.

                                                   1
             Case 1:18-cv-02539 Document 1 Filed 11/02/18 Page 2 of 7



       5.        Plaintiffs are African-American who have the same rights to make and enforce

contracts as white persons under 42 U.S.C. Sec. 1981. These rights include the enjoyment of all

benefits, privileges, terms, and conditions of the contractual relationship.

       6.        Since 2007, Plaintiffs (“the Wallaces”) have been members of Costco. They

regularly shopped and purchased goods and services at the Costco store located at 7077 Arundel

Mills Circle in Hanover, Anne Arundel County, Maryland.

       7.        On the evening of May 23, 2018, the Wallaces went to the Costco store at

Arundel Mills to purchase a glass-door refrigerator. Upon entering the store, they exchanged

pleasantries with the greeter, who was well known to them and then went to look for the

refrigerator. They could not find one in stock. They needed one soon, so they decided to leave

and go to another store in the hope of finding one. They started toward the exit, stopping briefly

to look at television sets. As they exited the store, they said goodbye to the same checker who

initially greeted them.

       8.        The Wallaces were not aware that they had attracted the attention of warehouse

employees during their visit to the store. An employee saw Mrs. Wallace from a distance and

thought she resembled a woman who was suspected of shoplifting printer ink cartridges from the

store four days earlier. That employee alerted a manager, and he called 911.

       9.        In his call to 911, the manager reported to police that there was a “robbery in

progress” at the store. He advised police that the robbers had been to the store before, that they

had photographs of them, and that they had just robbed the Costco located in Glen Burnie an

hour previous, where they assaulted a manager. He affirmatively represented that the suspects

were presently stealing ink cartridges. He described the suspects as “three black males and a

black female.”



                                                   2
             Case 1:18-cv-02539 Document 1 Filed 11/02/18 Page 3 of 7



       10.     The manager’s report to 911 was false and misleading. At the time of the call,

Costco had not been the victim of a robbery or a theft. No employee observed anyone commit a

crime, and, in fact, no crime had been committed. The Wallaces were alone and were never in

the company of two other individuals. They did not touch any ink cartridges and were never even

in close proximity to the ink cartridge display.

       11.     No employee stopped the Wallaces before they left the store. No employee tried

to speak to them about their concerns.

       12.     Mrs. Wallace did not resemble the suspected shoplifter, and no employee was

ever in a position to make a responsible comparison between Mrs. Wallace and the suspected

shoplifter. Moreover, employees were aware of additional details of the prior shoplifting incident

which would have alerted a reasonable person in their position to the fact that Mrs. Wallace was

likely not the suspected shoplifter. For example, the previous shoplifter was in the company of a

young woman (thought to be her daughter), and not a man. Furthermore, the previous shoplifter

left in a Toyota sedan, not a pickup truck, which the Wallaces were driving.

       13.     Anne Arundel County police responded to the 911 call. One officer arrived at the

store before the manager finished with his conversation with the 911 call taker. That officer

obtained additional information from the store employees as other officers patrolled the area in

search of the Wallaces.

       14.     The officer at the store was able to determine that there had not been a robbery.

He advised the other officers that there had been a possible shoplifting. He also provided the

description and tag number of the Wallaces’ vehicle, which had been pointed out by employees.

The Wallaces vehicle was quickly located. The officer at the store requested that the car be




                                                   3
             Case 1:18-cv-02539 Document 1 Filed 11/02/18 Page 4 of 7



stopped, and the occupants identified and detained while he continued to obtain information from

store employees.

       15.     The Wallaces were driving on Arundel Mills Boulevard when they were stopped

by police. The stop was conducted by three officers driving two marked vehicles and an

unmarked vehicle. They activated their emergency equipment and initiated a stop. All three

officers alighted from their cars and approached the Wallace’s vehicle from both sides. It was

clear to the Wallaces that they were not the subject of a routine traffic stop. Mrs. Wallace, in

particular, was concerned that the police might misinterpret some movement or action by them

and instructed her husband to refrain from reaching for his wallet to retrieve his identification.

The Wallaces remained seated with their hands in view and opened their windows to give

officers a clear view of them.

       16.     The lead officer told the Wallaces that they were being stopped because an

employee of Costco had reported that they shoplifted from the store. The Wallaces were in shock

and disbelief. They emphatically denied stealing and invited officers to search their vehicle.

Officers immediately recognized that the Wallaces were not likely to have been involved in any

crime and reported that to the officer at the store. Officers then obtained the Wallace’s identities

and allowed them to go on their way.

       17.     After the Wallaces were released, employees completed an inventory of printer

cartridges and determined that no crime had been committed. They reported this fact to the

officer on the scene, who advised his dispatcher that no crime had been committed.

       18.     The Wallaces were upset at being falsely accused of shoplifting. They were also

aware that they would be required by their employers to report their contact with police. They

were concerned that they would have to answer questions about the incident posed by their



                                                  4
              Case 1:18-cv-02539 Document 1 Filed 11/02/18 Page 5 of 7



employers. In light of this, they returned to the Costco store to inquire why they had been

reported to the police.

       19.     The Wallaces spoke with the manager who had called 911. He was rude and

unapologetic. He advised the Wallaces that the store had a problem with persons stealing printer

ink cartridges. When they inquired why they had been identified as shoplifters, the manager

stated, “you fit the bill.” He repeated this phrase as the Wallaces made a futile attempt to

convince him of their innocence. The Wallaces expressed their dissatisfaction and left the store.

They had a distinct feeling that they had been discriminated against on the basis of their race.

       20.     The primary cause of the faulty identification of Mrs. Wallce and the misguided

belief that the Wallaces had committed a crime was racial stereotyping and bias. This is

demonstrated, in part, by the manager’s description to police, in which race was the only

distinguishing feature provided. It is also demonstrated, in part, by his comments to the

Wallaces, when he explained to them that he called the police on them because they “fit the bill.”

The use of this phrase was an indication of racial stereotyping because the Wallaces did not

resemble the previously suspected shoplifters in any material distinguishing way other than race.

       21.     The actions of Costco’s store manager were rash, reckless, and arbitrary, and

motivated by a purpose to racially discriminate against the Wallaces. It is standard policy in the

retail industry that a person is not arrested, detained or reported to the police unless he or she is

observed concealing store property. Further, that person is carefully watched continuously to

ensure that the right person is arrested or reported. When it came to the Wallaces, these policies

were ignored, for the reasons stated previously.




                                                   5
              Case 1:18-cv-02539 Document 1 Filed 11/02/18 Page 6 of 7



        22.     The Wallaces received services from Costco which were at odds with the way it

treats white patrons. As a direct result of such discrimination, Costco deprived the Wallaces of

the enjoyment of all the benefits and privileges of their contractual relationship.

        23.     As a direct and proximate result of Costco’s racially discriminatory interference

with contractual interests, the Wallaces were detained by the police and accused of theft. They

were humiliated and embarrassed, suffered emotional distress, their reputation and standing in

their community were adversely affected, and they will incur the expense to expunge their police

records.

        24.     The actions of Costco’s employees were committed within the scope of their

employment for Costco.

Count 2- False Imprisonment

        25.      Plaintiffs adopt by reference the allegations contained in paragraphs 1-14 with

the same effect as if fully set forth here.

        26.     The previously alleged accusation of robbery and theft made by one or more the

employees of the Costco store at Arundel Mills caused the Wallaces to be detained by the police,

without their consent, and deprived them of their lawful liberty, without legal justification. They

suffered harm and damages as previously alleged.

        WHEREFORE, Plaintiffs Barbara Wallace and Bahri Wallace demand judgment under

each count against Defendant Costco Wholesale Corporation in an amount of $2,000,000 in

compensatory damages and an additional amount of punitive damages sufficient to deter and

punish the defendant’s Costco’s discriminatory and tortious conduct.




                                                  6
      Case 1:18-cv-02539 Document 1 Filed 11/02/18 Page 7 of 7



                                                /s/
                                     Terrell N. Roberts, III
                                     ROBERTS & WOOD
                                     Attorney for Plaintiffs
                                     6801 Kenilworth Avenue, Suite 202
                                     Riverdale, Maryland 20737
                                     (301) 699-0764

                                                /s/
                                     Christopher Griffiths, Esq.
                                     ROBERTS & WOOD
                                     Attorney for Plaintiffs
                                     6801 Kenilworth Avenue, Suite 202
                                     Riverdale, Maryland 20737
                                     (301) 699-0764


                         DEMAND FOR JURY TRIAL

Plaintiffs demand a trial by jury.


                                                /s/
                                     Terrell N. Roberts, III




                                        7
